DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Purtill Libby on 07/07/2021.

The application has been amended as follows: 
In the claims: 
1-19.	(Canceled) 

20.	(Original) A method of pre-processing audio for playback through a greeting card having at least one speaker and an audio control circuit, comprising:
measuring an audio response from the at least one speaker;
analyzing the measured audio response with one or more device parameters related to playback from the greeting card;
comparing the analyzed audio response with an original audio file; and
generating tuning coefficients for input to the audio control circuit to apply to the original audio file to correct for audio playback deficiencies associated with the one or more device parameters.
 
21. 	(Original) The method of claim 20 wherein the greeting card comprises a paper card folded in half to form an inner surface and an outer surface, and the at least one speaker comprises two speakers 

22.	(Original) The method of claim 21 further comprising: 
applying gain values through linear filters and compression through nonlinear filters to correct for frequency distortion and suboptimal volume levels of the original audio file when played through the one or more speakers; and  
applying a virtualization transfer function derived from a head related transfer function (HRTF) to optimize playback of object or spatial audio through the one or more speakers.

23.	(Original) The method of claim 20 wherein the original audio file is a digitized sound file comprising one of: a stereo audio file, a channel-based audio file, an object-based audio file, and a spatial audio file.

24.	(Original) The method of claim 23 wherein the audio content comprises spatial audio having certain height cue audio components, and wherein the one or more speakers comprises an array of speakers having at least some speakers playing the height cue audio components.

25.	(Original) The method of claim 20 further comprising watermarking the processed file by adding a signature audio signal to an out-of-band portion of the audio playback range of the one or more speakers. 


generating an output file after application of the tuning coefficients to the original audio file; and
programming the output file into other greeting cards for production of the greeting card.

27.	(Original) A method of pre-processing audio for playback through an audio greeting card having at a speaker array of two or more speakers and an audio control circuit, comprising:
defining one or more device parameters associated with the greeting card;
measuring an audio response from the greeting card when playing an original audio file;
deriving correction gains to correct magnitude response characteristics of the audio response;
deriving compressor threshold values to minimize level distortion of the audio response;
deriving a virtualization transfer function from the one or more device parameters; and
applying the correction gains, compressor threshold values, and the virtualization transfer function to generate an output audio file.

28.	(Original) The method of claim 27 wherein the correction gains create a flat frequency response for the output audio file when played through the speaker array of the greeting card, and further wherein the compressor threshold values create a non-distorted volume response for the output audio file when played through the speaker array of the greeting card, and wherein the one or more device parameters comprises a size of each speaker of the speaker array, a distance between the speakers, a composition of the speakers, a material of the card, a weight of the material, and a dimension of the card, and further wherein the correction gains, compressor threshold values, and virtualization transfer function comprise tuning parameters for modifying the original audio file.



30.	(Original) A greeting card comprising:
	one or more speakers for playback of a sound file
	a battery to power playback of sound;
	a memory storing a digitized version of the sound file; and
a control circuit tuned to correct deficiencies in playback of the sound file, through a process comprising: measuring audio response from the at least one speaker, deriving from the measured audio response correction gains to correct magnitude response characteristics of the audio response and compressor threshold values to minimize level distortion of the audio response, defining one or more device parameters and deriving a virtualization transfer function from the one or more device parameters.

31.	(Original) The greeting card of claim 30 wherein the device parameter related to playback from the greeting card comprises a size of each speaker of the speaker array, a distance between the speakers, a composition of the speakers, a material of the card, a weight of the material, and a dimension of the card, and wherein the one or more speakers comprises a speaker array of at least two speakers.



33.	(Original) The greeting card of claim 30 wherein the correction gains create a flat frequency response for the output audio file when played through the one or more speakers, and wherein the compressor threshold values create a non-distorted volume response for the output audio file when played through the one or more speakers.

34.	(Original) The greeting card of claim 30 wherein the virtualization transfer function comprises a head related transfer function (HRTF) that simulates surround sound playback from the one or more speakers.

35.	(Currently Amended). The method of claim 20, wherein the one or more speakers comprises a speaker array of at least two speakers, and wherein the one or more device parameters comprises at least one of a size of each speaker of the speaker array, a distance between the speakers, a composition of the speakers, a material of the card, a weight of the material, or a dimension of the card.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 20-35 are allowed over prior art of record.
Most relevant prior art of record is Risberg et al. (US 20150030165 A1) hereinafter Risberg.

Risberg does not specifically disclose the method further comprising analyzing the measured audio response with one or more device parameters related to playback from the greeting card, and generating tuning coefficients for input to the audio control circuit to apply to the original audio file to correct for audio playback deficiencies associated with the one or more device parameters.
The following is the reason for allowance of claim 20:
Risberg alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the method further comprises analyzing the measured audio response with one or more device parameters related to playback from the greeting 
Therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 22-26, and 35, claims are allowed for their dependency on allowed claim 20.
Regarding claim 27, Risberg teaches A method of pre-processing audio for playback (“FIG. 7b shows a non-limiting example of a method 712 for enhancing audio in a consumer electronics device.” in ¶[0135]) through an audio greeting card (“By consumer electronics device (CED) is meant a cellular phone (e.g. a smartphone, … a greeting card)” in ¶[0046]) having at a speaker array of two or more speakers (540 or 560 in Fig. 5) and an audio control circuit comprising (“the CED may include a separate audio input/programming port accessible to the test chamber or programmer to deliver the audio test signals and/or final audio parameters to the CED during the manufacturing process.” in ¶[0102]), Risberg does not specifically disclose the method further comprising defining one or more device parameters associated with the greeting card; measuring an audio response from the greeting card when playing an original audio file; deriving correction gains to correct magnitude response characteristics of the audio response; deriving compressor threshold values to minimize level distortion of the audio response; deriving a virtualization transfer function from the one or more device parameters; and applying the correction gains, compressor threshold values, and the virtualization transfer function to generate an output audio file.
The following is the reason for allowance of claim 27
Risberg alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the method further comprises defining one or more device parameters associated with the greeting card; measuring an audio response from the greeting card when playing an original audio file; deriving correction gains to correct magnitude response 
Regarding claims 28 and 29, claims are allowed for their dependency on allowed claim 27.
Regarding claim 30, claim is allowed for being the device performing at least the same functions and comprising at least the same elements comprised in the method of allowed claim 27 (see reasons for allowance of claim 27 above).
Regarding claims 31-34, claims are allowed for their dependency on allowed claim 30.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953.  The examiner can normally be reached on M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/AMMAR T HAMID/Examiner, Art Unit 2654